DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed on 09/29/2020.
Claims 1-24 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for receiving means for identifying means for transmitting in claims 13-18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-8, 10-14, 16-20, 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalakrishnan et al. US 20170013443 A1 hereinafter Gopalakrishnan.

Regarding claim 1. Gopalakrishnan teaches a method for wireless communication at a network access device, the method comprising: 
receiving a random access preamble, [0079] random access preamble transmitted to eNodeB; 
identifying a quantity of uplink grants to associate with the random access preamble, the identified quantity of uplink grants including at least one uplink grant associated with at least one transmission resource, [0079]; eNodeB responds with a random access response (RAR) message; the number/identified quantity of UP grants in the RAR message is 3, see TABLE I, the identified quantity of uplink grants based at least in part on a time-variable parameter, [0079] a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs, (please see remark on a time-variable parameter, below); and 
transmitting a random access response message including the identified quantity of uplink grants, [0079] and TABLE I; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grant per RAR (node according to TABLE I).
Remark: Applicant specification recites in at least [0052] and the last part of [0070] the following:
                The identified number of uplink grants may be based at least in part on a time-variable parameter, such as a network load, or an estimate of a number of collisions between transmissions of the random access preamble by different UEs, or an estimate of a number of collisions between   
transmissions by different UEs using a same uplink grant included in the random access response message, or a number of channel elements in a receiver of the network access device, or a number of available transmission resources, or a time of receipt of the random access preamble, or combinations thereof.

This is simply and clearly saying that there is collision in the random access procedure, and that the identified number of uplink grants may be based at least in part on a time-variable parameter (collision). [0079] indeed reads like that. For, it discloses: UEs that either collide in preamble transmission or do not receive a RAR, restart the random access procedure after a random backoff indicator (BI) time as indicated by the network.
In fact this is necessary because the identified quantity of uplink grants results from the random procedure involving a plurality of UEs. The identified number of uplink grants may be based at least in part on a time-variable parameter, which is apparent in the cited [0079] as collision.

Regarding claim 2. Gopalakrishnan teaches, wherein the quantity of uplink grants is identified based at least in part on: a network load, or an estimate of a number of collisions between transmissions of the random access preamble by different user equipments (UEs), [0079] and TABLE I; a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grants per RAR, TABLE I, or an estimate of a quantity of collisions between transmissions by different UEs using a same uplink grant included in the random access response message, or a quantity of channel elements in a receiver of the network access device, or a quantity of available transmission resources, or a time of receipt of the random access preamble, or a combination thereof.

Regarding claim 4. Gopalakrishnan teaches, wherein the identified quantity of uplink grants comprises a plurality of uplink grants, TABLE I; identified Number of UL Grants comprises 3 UL Grants. 

Regarding claim 5. Gopalakrishnan teaches, further comprising: receiving a transmission, from a user equipment (UE), on a transmission resource associated with an uplink grant of the random access response message, [0079] a plurality of UL grants associated/based on resource constraints.

Regarding claim 6. Gopalakrishnan teaches, further comprising: identifying, based at least in part on the transmission resource on which the transmission is received, at least one of: a feature set supported by the UE, [0144]: different services ( a wireless device utilized by a subscriber or user of a wireless communication network or service to receive or convey data, control, voice, video, sound, gaming, or substantially any data-stream or signaling-stream); or a channel bandwidth supported by the UE, [0067], [0068] UE supports different bands (licensed or unlicensed, of the radio frequency (RF) spectrum); or an amount of data in a transmit buffer of the UE, or a service used by the UE, or a service requirement of the UE, or a QoS requirement of the UE, or an access priority of the UE, or different slices, or a combination thereof.

Regarding claim 7. Gopalakrishnan teaches an apparatus for wireless communication at a network access device, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a random access preamble, [0079] random access preamble transmitted to eNodeB; 
identify a quantity of uplink grants to associate with the random access preamble, the identified quantity of uplink grants including at least one uplink grant associated with at least one transmission resource, [0079]; eNodeB responds with a random access response (RAR) message; the number/identified quantity of UP grants in the RAR message is 3, see TABLE I, the identified quantity of uplink grants based at least in part on a time-variable parameter, [0079] a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs, (see remark on time-variable parameter above in claim 1); and 
transmit a random access response message including the identified quantity of uplink grants, [0079] and TABLE I; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grant per RAR (node according to TABLE I).

Regarding claim 8. Gopalakrishnan teaches, wherein the quantity of uplink grants is identified based at least in part on: a network load, or an estimate of a number of collisions between transmissions of the random access preamble by different user equipments (UEs), [0079] and TABLE I; a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grants per RAR, TABLE I, or an estimate of a quantity of collisions between transmissions by different UEs using a same uplink grant included in the random access response message, or a number of channel elements in a receiver of the network access device, or a number of available transmission resources, or a time of receipt of the random access preamble, or a combination thereof.

Regarding claim 10. Gopalakrishnan teaches, wherein the identified quantity of uplink grants comprises a plurality of uplink grants, TABLE I; identified Number of UL Grants comprises 3 UL Grants.

Regarding claim 11. Gopalakrishnan teaches, wherein the instructions are operable, when 2 executed by the processor, to cause the apparatus to: receive a transmission, from a user equipment (UE), on a transmission resource associated with an uplink grant of the random access response message, [0079] a plurality of UL grants associated/based on resource constraints.

Regarding claim 12. Gopalakrishnan teaches, wherein the instructions are operable, when executed by the processor, to cause the apparatus to: identify, based at least in part on the transmission resource on which the transmission is received, at least one of: a feature set supported by the UE, [0144]: different services ( a wireless device utilized by a subscriber or user of a wireless communication network or service to receive or convey data, control, voice, video, sound, gaming, or substantially any data-stream or signaling-stream); or a channel bandwidth supported by the UE, [0067], [0068] UE supports different bands (licensed or unlicensed, of the radio frequency (RF) spectrum); or an amount of data in a transmit buffer of the UE, or a service used by the UE, or a service requirement of the UE, or a QoS requirement of the UE, or an access priority of the UE, or different slices, or a combination thereof.

Regarding claim 13. Gopalakrishnan teaches an apparatus for wireless communication at a network access device, comprising: 
means for receiving a random access preamble, [0079] random access preamble transmitted to eNodeB; 
means for identifying a quantity of uplink grants to associate with the random access preamble, the identified quantity of uplink grants including at least one uplink grant associated with at least one transmission resource, [0079]; eNodeB responds with a random access response (RAR) message; the number/identified quantity of UP grants in the RAR message is 3, see TABLE I, the identified quantity of uplink grants based at least in part on a time-variable parameter, [0079] a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs, (see remark on time-variable parameter above in claim 1); and 
means for transmitting a random access response message including the identified quantity of uplink grants, [0079] and TABLE I; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grant per RAR (node according to TABLE I).

Regarding claim 14. Gopalakrishnan teaches, wherein the quantity of uplink grants is identified based at least in part on: a network load, or an estimate of a number of collisions between transmissions of the random access preamble by different user equipments (UEs), [0079] and TABLE I; a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grants per RAR, TABLE I, or an estimate of a quantity of collisions between transmissions by different UEs using a same uplink grant included in the random access response message, or a number of channel elements in a receiver of the network access device, or a number of available transmission resources, or a time of receipt of the random access preamble, or a combination thereof.

Regarding claim 16. Gopalakrishnan teaches, wherein the identified quantity of uplink grants comprises a plurality of uplink grants, TABLE I; identified Number of UL Grants comprises 3 UL Grants.

Regarding claim 17. Gopalakrishnan teaches, further comprising: means for receiving a transmission, from a user equipment (UE), on a transmission resource associated with an uplink grant of the random access response message, [0079] a plurality of UL grants associated/based on resource constraints.

Regarding claim 18. Gopalakrishnan teaches, further comprising: means for identifying, based at least in part on the transmission resource on which the transmission is received, at least one of: a feature set supported by the UE, [0144]: different services ( a wireless device utilized by a subscriber or user of a wireless communication network or service to receive or convey data, control, voice, video, sound, gaming, or substantially any data-stream or signaling-stream); or a channel bandwidth supported by the UE, [0067], [0068] UE supports different bands (licensed or unlicensed, of the radio frequency (RF) spectrum); or an amount of data in a transmit buffer of the UE, or a service used by the UE, or a service requirement of the UE, or a QoS requirement of the UE, or an access priority of the UE, or different slices, or a combination thereof.

Regarding claim 19. Gopalakrishnan teaches A non-transitory computer-readable medium storing code for wireless communication at a network access device, the code comprising instructions executable by a processor to: 
receive a random access preamble, [0079] random access preamble transmitted to eNodeB; 
identify a quantity of uplink grants to associate with the random access preamble, the identified quantity of uplink grants including at least one uplink grant associated with at least one transmission resource, [0079]; eNodeB responds with a random access response (RAR) message; the number/identified quantity of UP grants in the RAR message is 3, see TABLE I, the identified quantity of uplink grants based at least in part on a time-variable parameter, [0079] a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs, (see remark on time-variable parameter above in claim 1);  and
transmit a random access response message including the identified quantity of uplink grants, [0079] and TABLE I; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grant per RAR (node according to TABLE I).

Regarding claim 20. Gopalakrishnan teaches, wherein the quantity of uplink grants is identified based at least in part on: a network load, or an estimate of a number of collisions between transmissions of the random access preamble by different user equipments (UEs), [0079] and TABLE I; a plurality of UL grants associated/based on resource constraints for instance, collision in preamble transmission by UEs; the eNodeB responds with a random access response (RAR) message which should reach the UE within a network configured time window W.sub.RAR, where 3 is the identified Number of UL Grants per RAR, TABLE I, or an estimate of a quantity of collisions between transmissions by different UEs using a same uplink grant included in the random access response message, or a number of channel elements in a receiver of the network access device, or a number of available transmission resources, or a time of receipt of the random 8 access preamble, or a combination thereof.

Regarding claim 22. Gopalakrishnan teaches, wherein the identified quantity of uplink grants comprises a plurality of uplink grants, TABLE I; identified Number of UL Grants comprises 3 UL Grants.

Regarding claim 23. Gopalakrishnan teaches, wherein the instructions are further executable by the processor to: receiving a transmission, from a user equipment (UE), on a transmission resource associated with an uplink grant of the random access response message, [0079] a plurality of UL grants associated/based on resource constraints.

Regarding claim 24. Gopalakrishnan teaches, wherein the instructions are further executable by the processor to: identify, based at least in part on the transmission resource on which the transmission is received, at least one of: a feature set supported by the UE, [0144]: different services ( a wireless device utilized by a subscriber or user of a wireless communication network or service to receive or convey data, control, voice, video, sound, gaming, or substantially any data-stream or signaling-stream); or a channel bandwidth supported by the UE, [0067], [0068] UE supports different bands (licensed or unlicensed, of the radio frequency (RF) spectrum); or an amount of data in a transmit buffer of the UE, or a service used by the UE, or a service requirement of the UE, or a QoS requirement of the UE, or an access priority of the UE, or different slices, or a combination thereof.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al. US 20170013443 A1 hereinafter Gopalakrishnan in view of Lee et al. US 2011/0141941 A1 hereinafter Lee.
Regarding claim 3. Gopalakrishnan does not teach but Lee teaches, wherein the identified quantity of uplink grants comprises of one uplink grant, Lee [0199]-[0200]: while BS can mask a UE ID, indicating a specific UL CC, to a CRC when transmitting a UL grant on the PDCCH, according to [0200] a plurality of UL grants which is masked with different UE IDs for a single UE.  In other words, a plurality of UL grants which is masked to one uplink grant.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Gopalakrishnan with Lee to allocate resources without any problem, see Abstract and [0200].

Regarding claim 9. Gopalakrishnan does not teach but Lee teaches, wherein the identified quantity of uplink grants comprises of one uplink grant, Lee [0199]-[0200]: while BS can mask a UE ID, indicating a specific UL CC, to a CRC when transmitting a UL grant on the PDCCH, according to [0200] a plurality of UL grants which is masked with different UE IDs for a single UE.  In other words, a plurality of UL grants which is masked to one uplink grant.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Gopalakrishnan with Lee to allocate resources without any problem, see Abstract and [0200].

Regarding claim 15. Gopalakrishnan does not teach but Lee teaches, wherein the identified quantity of uplink grants comprises of one uplink grant, Lee [0199]-[0200]: while BS can mask a UE ID, indicating a specific UL CC, to a CRC when transmitting a UL grant on the PDCCH, according to [0200] a plurality of UL grants which is masked with different UE IDs for a single UE.  In other words, a plurality of UL grants which is masked to one uplink grant.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Gopalakrishnan with Lee to allocate resources without any problem, see Abstract and [0200].

Regarding claim 21. Gopalakrishnan does not teach but Lee teaches wherein the identified quantity of uplink grants comprises of one uplink grant, Lee [0199]-[0200]: while BS can mask a UE ID, indicating a specific UL CC, to a CRC when transmitting a UL grant on the PDCCH, according to [0200] a plurality of UL grants which is masked with different UE IDs for a single UE.  In other words, a plurality of UL grants which is masked to one uplink grant.
Therefore, it would have been obvious to an ordinary skilled in the art before the effective filing date to modify Gopalakrishnan with Lee to allocate resources without any problem, see Abstract and [0200].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414